                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    Kerwin E. Brown,                                      C/A No. 2:19-cv-1994-JFA-MGB

                  Plaintiff,

    vs.
                                                                      ORDER

     Joseph W. Brown Jr. and Ms. Tribbles,




                  Defendants.


          Kerwin E. Brown (“Plaintiff”), proceeding pro se and in forma pauperis, has brought this

action pursuant to 42 U.S.C. § 1983 alleging that jail officer Joseph Brown attacked him and Ms.

Tribbles, one of the jail’s nurses, failed to give him proper medical treatment. (ECF No. 17). In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), D.S.C., the case was

referred to a Magistrate Judge for review.

          The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should summarily dismiss Plaintiff’s

Amended Complaint in part. (ECF No. 17). The Report recommends that this Court dismiss

Plaintiff’s claim against Defendant Tribbles in its entirety, and the portion of Plaintiff’s claim



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
against Defendant Brown seeking damages in his official capacity. (ECF No. 20). However, the

Report recommends that Plaintiff’s claim against Defendant Brown for excessive force should not

be dismissed as it is sufficient to survive initial screening. (ECF No. 20). The Report sets forth in

detail the relevant facts and standards of law on this matter, and this Court incorporates those facts

and standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on September 19, 2019. (ECF No. 20). The Magistrate Judge required Plaintiff to file objections

by September October 3, 2019. (ECF No. 20). However, Plaintiff failed to file any objections to

the Report. In the absence of specific objections to the Report of the Magistrate Judge, this Court

is not required to give an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation. (ECF No. 20). Thus, Plaintiff’s Amended Complaint is summarily dismissed in

part. (ECF No. 17). Plaintiff’s claim against Defendant Joseph Brown seeking damages in his

official capacity is dismissed and Plaintiff’s claim against Defendant Tribbles is dismissed. (ECF

No. 17). Plaintiff’s claim against Defendant Joseph Brown will continue forward.

       IT IS SO ORDERED.


December 2, 2019                                                      Joseph F. Anderson, Jr.
Columbia, South Carolina                                              United States District Judge
